            Case 1:20-cr-00123-DAD-BAM Document 5 Filed 07/31/20 Page 1 of 2

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 LAURA D. WITHERS
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5
   Attorneys for Plaintiff
 6 United States of America

 7
                                  IN THE UNITED STATES DISTRICT COURT
 8
                                    EASTERN DISTRICT OF CALIFORNIA
 9

10   UNITED STATES OF AMERICA,                           CASE NO. 1:20-CR-00123-NONE-SKO

11                                 Plaintiff,
                                                         MOTION TO UNSEAL INDICTMENT AND
12                           v.                          ORDER THEREON

13   EVARISTO GOMEZ and
     MARIA MUNOZ,
14
                                  Defendants.
15

16
            The United States of America, by and through its undersigned counsel, hereby moves to unseal
17
     the indictment in the above-captioned case. On July 30, 2020, the grand jury returned an indictment in
18
     this case, which was sealed to prevent the defendants becoming aware of the charges until an arrest
19
     could be made. As one of the defendants was arrested this morning and another has become aware of
20
     the indictment, there is no longer a need for the indictment to remain sealed.
21

22
      Dated: July 31, 2020                                    MCGREGOR W. SCOTT
23                                                            United States Attorney

24
                                                       By: /s/ LAURA D. WITHERS
25                                                         LAURA D. WITHERS
                                                           Assistant United States Attorney
26

27

28

                                                          1
          Case 1:20-cr-00123-DAD-BAM Document 5 Filed 07/31/20 Page 2 of 2

 1                                             ORDER

 2

 3        IT IS HEREBY ORDERED that, for the reasons set forth above, and good cause having been

 4 shown, the indictment in this matter be UNSEALED.

 5
     IT IS SO ORDERED.
 6

 7     Dated:   July 31, 2020                          /s/
                                                UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  2
